
	

115 HR 3244 RH: To amend title 5, United States Code, to provide for annual surveys of Federal employees, and for other purposes.
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 297
		115th CONGRESS1st Session
		H. R. 3244
		[Report No. 115–403]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2017
			Mr. Meadows (for himself, Mr. Jody B. Hice of Georgia, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		
			November 8, 2017
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 14, 2017
		
		
			
		
		A BILL
		To amend title 5, United States Code, to provide for annual surveys of Federal employees, and for
			 other purposes.
	
	
		1.Employee surveys
 (a)In generalChapter 14 of title 5, United States Code, is amended by adding at the end the following:  1403.Employee surveys (a)In GeneralEach agency shall conduct an annual survey of its employees (including survey questions unique to the agency and questions prescribed under subsection (b)) to assess—
 (1)leadership and management practices that contribute to agency performance; and (2)employee satisfaction with—
 (A)leadership policies and practices; (B)work environment;
 (C)rewards and recognition for professional accomplishment and personal contributions to achieving organizational mission;
 (D)opportunity for professional development and growth; and (E)opportunity to contribute to achieving organizational mission.
								(b)Regulations; notice
 (1)In generalThe Director of the Office of Personnel Management shall issue regulations prescribing survey questions that should appear on all agency surveys under subsection (a) in order to allow a comparison across agencies.
							(2)Notice of change to regulations
 (A)In generalThe Director of the Office of Personnel Management may not issue a regulation under this section until the date that is 60 days after the date on which the Director submits such regulation to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate unless the Director submitted such regulation to those committees not later than the day after the date on which the notice of proposed rulemaking is published in the Federal Register.
 (B)ApplicabilitySubparagraph (A) shall apply with respect to any regulation promulgated on or after the date of enactment of this paragraph.
 (3)Notice of change to survey questionsNot later than 60 days before finalizing any change, addition, or removal to any survey question in the annual employee survey administered by the Office pursuant to this section, the Director shall—
 (A)make the proposed change, addition, or removal and the proposed final text, if applicable, of any such question publicly available on the agency’s website; and
 (B)provide to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate—
 (i)the proposed change, addition, or removal and the proposed final text, if applicable, of any such question;
 (ii)a justification for the proposed change, addition, or removal; and (iii)an analysis of whether the change, addition, or removal will affect the ability to compare results from surveys taken after the change, addition, or removal is implemented with results from surveys taken before the change, addition, or removal is implemented.
 (c)Occupational dataTo the extent practicable, the Director of the Office of Personnel Management shall, in publishing agency survey data collected under subsection (a), include responses to such surveys by occupation. In carrying out this subsection the Director shall ensure the confidentiality of any agency survey respondent.
 (d)Survey incentivesIn conjunction with each annual survey required under subsection (a), the head of each agency shall submit to the Director of the Office of Personnel Management information on any monetary, in-kind, leave-related, or other incentive offered to employees in exchange for participation in the survey, including a description of the type of each such incentive offered and the quantity of each such incentive provided to employees.
 (e)Availability of ResultsThe results of the agency surveys under subsection (a) shall be made available to the public and posted on the website of the agency involved, unless the head of such agency determines that doing so would jeopardize or negatively impact national security.
 (f)Agency definedIn this section, the term agency has the meaning given the term Executive agency in section 105.. (b)Applicability (1)The requirements of section 1403 of title 5, United States Code (as added by this Act) shall apply with respect to any annual survey initiated on or after the date of enactment of this Act.
 (2)Any annual survey authorized by, and meeting the requirements of, section 1128 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 5 U.S.C. 7101 note) that is in progress on the date of enactment of this Act (or, if no such survey is in progress, was most recently completed prior to the date of enactment of this Act) shall be considered to be a survey authorized by, and that meets the requirements of, section 1403(a) of title 5, United States Code, (as added by this Act) including for purposes of requiring the Office of Personnel Management to give notice of subsequent changes, additions, or removals of survey questions under section 1403(b)(3) of such title.
				(c)Technical and conforming amendments
 (1)RepealSection 1128 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 5 U.S.C. 7101 note), and the item relating to such section in the table of sections, is repealed.
 (2)Table of sectionsThe table of sections for chapter 14 of title 5, United States Code, is amended by inserting after the item relating to section 1402 the following new item:
					
						
							1403. Employee surveys..
 (3)Table of chaptersThe item relating to chapter 14 in the table of chapters for part II of title 5, United States Code, is amended to read as follows:
					
						
							14.Agency Chief Human Capital Officers; Employee Surveys1401.
 (4)Chapter headingThe heading for chapter 14 of title 5, United States Code, is amended to read as follows: Chapter 14—Agency Chief Human Capital Officers; Employee Surveys. 2.GAO study on annual survey incentivesThe Comptroller General of the United States shall conduct a study on the types of incentives offered by agencies to employees in exchange for participation in surveys required by section 1128 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 5 U.S.C. 7101 note) or section 1403 of title 5, United States Code, that includes an evaluation of the impact of such incentives on employee survey responses and response rates, and any recommendations regarding such incentives the Comptroller General considers necessary.
		
	
		November 8, 2017
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
